Exhibit 10.24
 
NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.
 
 
Wind Power Equipment Purchasing Contract

Machine: wind power equipment
 
Machine type: GCN1000-59
 
Seller’s contract no: GCN20100209-01
 
Buyer: Guoneng Fengshen (Beijing) New Energy Technology Co., Ltd
 
Seller: Wuhan Guoce Nordic New Energy Co., Ltd
 
Signing Date: Feb. 9th, 2010
 
 
 

--------------------------------------------------------------------------------

 
 
Wind Power Equipment Purchasing Contract
1
Machine: wind power equipment
1
1. Definitions
3
2. Subject of Contract
5
3. Scope of Supply
5
4 Contract Price
6
5   Payment
6
6. Delivery and Transport
8
7 Packing and Mark
10
8 Technical Service and Liaison
12
9  Manufacture, Quality Control and Inspection
14
10  Installation, Debugging, Trial Run, Acceptance and After-sale Service
14
11 Warranty and Claim
14
12 Insurance
14
13 Taxes and fees
14
14 Subcontracting and outsourcing
14
15 Change, modification, suspension and termination of contract
14
16 Force Majeure
14
17 Settlement of Dispute of the Contract
14
18 Execution of contract and valid period
14
19 Others
14
Appendix 12 DNA authentification
 

 
 
2

--------------------------------------------------------------------------------

 
 
Contract no: GCN20100209-01
 
Contractual parties:
 
Party A (hereinafter called the “Buyer”): Guoneng Fengshen (Beijing) New Energy
Technology Co., Ltd
 
Party B (hereinafter called the “Seller”): Wuhan Guoce Nordic New Energy Co.,
Ltd
 
The contract is signed by and between Buyer and the Seller through friendly
negotiation. The agreed items are as follows:


1. Definitions
 
The terms that are used in this document and in the appendices are hereby
defined.
 
1.1 “The Buyer” refers to Guoneng Fengshen (Beijing) New Energy Technology Co.,
Ltd, including its legal successors and legal assigns.
 
1.2 “Seller” refers to Wuhan Guoce Nordic New Energy Co., Ltd, including its
legal successors and legal assigns.
 
1.3 “Contract” refers to this document and all parts of its appendices,
including amendments and supplements according to the contract.
 
1.4 “Contract Price” refers to the part specified in Article 4 herein.
 
1.5 “Effective date” refers to the effective date of the contract specified in
Article 18 herein.
 
1.6 “Technical Materials” refers to documents (including drawings, various
captions, standards and various kinds of software) related to the design,
production, inspection, installation, debugging, acceptance and performance
acceptance test of the wind farm, and files applied to the correct running and
maintenance of the contractual wind farm.
 
1.7 “Contractual Equipments” refers to the machines, device, materials, things,
special tools, spare parts and all other things that are to be supplied by the
Seller in accordance with the contract.
 
1.8 “Performance Acceptance Test” refers to the test to be made in accordance
with the requirements of appendix 1 herein for inspection the guaranteed
performance value specified in the technical specifications.
 
1.9 “Pre-acceptance” refers to the acceptance by the Buyer on each of the
contractual equipments after the result of the performance acceptance approving
it meets the guaranteed value stipulated in the appendix 1 herein.
 
1.10 “Quality Warranty Period” refers to a two-year quality warranty on each of
the contractual equipments to be effective from the date of the initial
acceptance certificate.
 
 
3

--------------------------------------------------------------------------------

 
 
1.11 “Final Acceptance” refers to the acceptance on each of the contractual
equipments after the quality warranty period.
 
1.12 “Day, Month and Year” refers to the day, month and year by Gregorian
calendar; “Day” refers to 24 hours; “Week” refers to 7 days; “Year” refers to
365 days.
 
1.13 “Contractual Wind Farm” refers to the Phase I of the Taonan Yongmao Wind
Farm project in Baicheng, Jilin Province.
 
1.14 “Technical Service” refers to such all-through services as relevant
technical instructions, technical cooperation and technical trainings for the
engineering design, equipment construction supervision, inspection, earthwork,
installation, debugging, acceptance, performance acceptance test, running and
maintenance related to the contractual equipments supplied by the Seller.
 
1.15 “Site” refers to the site of the contractual wind farm. It is the place
where the Buyer will install the contractual equipments.
 
1.16 “Spare parts” refers to the parts that to be required for the operation and
maintenance of the wind power equipment supplied by the Seller according to this
contract. The spare parts list is shown in appendix 10.
 
1.17 “Commissioning” refers to the runs during the debugging stage of each
system or equipment of the wind power generator sets and the commissioning stage
of the wind farm.
 
1.18 “Generator sets” refers to a complete set of equipments consisting of
blade, wind power generator sets, control system, wires and cables that are
located above the ground foundation and excludes the tower frame and its
supporting parts.
 
1.19 “Written Documents” refers to any document that is manuscript, typed or
printed with sealed and or signature of the legal representative or its
authorized person.
 
1.20 “Sub-contractor” refers to another legal person and her/his successor and
an assignee with the approval of this legal person who are subcontracted within
the contractual scope of supply by the Seller.
 
1.21 “Installation” refers to on-site assembly of the contractual equipments
according to the drawings.
 
1.22 “Debugging” refers to the whole process of a wind turbine from start
running to the completion of the performance acceptance.
 
1.23 “Equipment Defect" refers to such situations that the contractual
equipments (including parts, raw materials, castings and forgings, and original
parts etc.) may not meet the requirement of performance and quality standard
specified in this contract as caused by design, fabrication error or ignorance
of the Seller.
 
 
4

--------------------------------------------------------------------------------

 
 
2. Subject of Contract
 
2.1 The Seller agrees to sale to the Buyer, and the Buyer agrees to purchase
from the Seller the contractual equipments for the Buyer’s contractual wind
farm.
 
2.2 Names, Specifications (Types) and Quantities of Equipments
 
   Name: wind power equipment
 
   Specifications (Types): GCN1000-59
 
   Quantity: 50 units
 
2.3 All the equipments supplied by the Seller shall be totally new,
technologically matured, complies with the Nation’s environment protection
standard, safe and complete, and is designed according to the standard with
performance indicators satisfactory to the guaranteed value requirement as per
the appendix 1 herein. Processes and raw materials that expressly prohibited by
the Nation shall not be used.
 
2.4 Composition of the contractual equipment and description of the technical
performance shall be referred to the appendix1 herein.
 
2.5 Supply scope of the contractual equipment shall be referred to the appendix
2 herein.
 
2.6 Technical data provided by the Seller shall refer to the appendix 3 herein.
 
2.7 Technical training provided by the Seller shall refer to appendix 4 herein.
 
2.8 Accessories and special tools provided by the Seller shall refer to appendix
10 herein.
 
2.9 Transportation and insurance responsible by the Seller shall refer to Clause
6 herein.
 
3. Scope of Supply
 
3.1 The contracted supply refers to the upper part above the flange face which
is on the top of the tower (includes fasteners of the fixed machine part), and
all wires, cables and so forth from the bottom to the machine. The breakdown of
the supply scope shall refer to appendix 2 herein.
 
3.2 The contracted scope of supply includes required number of equipments,
relevant technical materials, special tools, spare parts and consumables,
necessary oil medium, personnel training and technology specification,
transportation and insurance. Any item found during the execution process of the
contract, which is missing and deficit and not listed in the invoice but should
have been in the scope of supply by the Seller and is necessary for the
requirement of the performance guarantee value of contractual equipment meeting
technical specifications, the Seller shall be responsible for supplementing all
the missing equipments, technical materials, special tools and spare parts, for
which the incurred fees the Buyer does bear.
 
 
5

--------------------------------------------------------------------------------

 
 
3.3 The contracted supply shall not include the tower frame, tower accessories,
device for mounting the internal cable of the tower, bottom wires and foundation
under the ground.
 
4 Contract Price
 
4.1 The total contract price is 2,475,000,000 Yuan RMB
 
4.11 Price of contractual equipment
 
The unit price for each of the contracted equipment is 4,950,000 Yuan RMB, and
total contract price of 2,475,000,000 Yuan RMB is for 50 units of the contracted
equipment; it includes the taxes, technical data expenses that related to the
equipment shall be paid by the Seller; costs for insurance and package of the
domestic-made supporting equipments for the contracted equipments as well as the
transportation cost from the manufacturer factory to the Seller’s workshop or
the Buyer’s site; taxes (tariff, custom, VAT etc) for loading and unloading,
insurance, packaging and import of the foreign-made supporting equipments for
the contracted equipments as well as the transportation cost from the
manufacturer factory to the Seller’s workshop.
 
4.1.2 Accessories, technical data, technical service fees that stipulated in the
appendix; costs for transportation, insurance for the Seller transport the
contract equipments to the Buyer’s site shall be included in the contacted
equipment price.
 
4.2 The contract price shall be a the price as per the Clause 3 Scope of Supply
and Clause 6 Delivery Condition, and shall be a fixed price within the
contracted period.
 
 
6

--------------------------------------------------------------------------------

 
 
NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.
 

5   Payment
 
5.1   Currency applied in this contract is RMB.
 
5.2   Terms of payment: bill of exchange or telegraphic transfer.
 
5.3   The contract price shall be paid in accordance with the following terms:
 
5.3.1  Within [****] from the effective date of the contract, the buyer shall
pay [****] of the [****], i.e. [****], to the seller as advance payment which
shall be used for purchasing the spare parts and materials of the contractual
equipment by the seller. And the seller shall issue formal financial receipt
with corresponding amount.
 
5.3.2  When the manufacture progress of each set of equipment reaches [****]
(namely all the materials of “wheel hub, gear box, generator, main control
cabinet, yaw system arriving at the factory for assembly, and the blade” are
complete), the seller shall notify the buyer in writing. Buyer shall pay [****]
of [****], i.e. [****], to the seller within [****] after receiving seller’s
written notice, and the seller shall issue formal financial receipt with
corresponding amount. Upon completion of the above procedures, the buyer may
notify the seller to deliver the products.
 
5.3.3  With each set of the contractual equipment arriving at the site, the
buyer shall pay [****] of [****], i.e. [****], to the seller within [****] upon
inspection and receipt. And the seller shall issue formal financial receipt with
corresponding amount.
 
5.3.4 Within [****] after the completion of the installation and debugging of
each set of equipment, the buyer shall pay [****] of [****], i.e. [****], to the
seller. And the seller shall issue formal financial receipt with corresponding
amount.
 
5.3.5  After signing the pre-acceptance certificate for each set of equipment,
the seller shall issue the VAT invoice with [****] of [****], i.e. [****]
[****], to the buyer. And buyer shall pay [****] of [****], i.e. [****], to the
seller within [****].
 
 
7

--------------------------------------------------------------------------------

 
 
NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.
 
 
5.3.6 After the [****] quality guarantee period of each set of equipment
expires, the buyer shall issue the final acceptance certificate of such
equipment and pay [****] of [****], i.e. [****], to the seller as quality
guarantee deposit within [****]. In case of any issues concerning the
compensation or penalty, the two parties shall make settlement of them together
with the above payment upon reaching agreement by consensus.
 
5.3.7 The actual payment date of all the payment time shall be subject to the
issue date of buyer’s bank; if the payment is failed to be made within specific
period, the buyer shall pay penalty from the specific date according to Article
11.11.
 
6. Delivery and Transport
 
6.1 The delivery date and sequence of this contract equipment shall meet the
requirement of equipment installation progress and sequence of the project to
guarantee the timeliness and completeness of equipment (complete set shall be
delivered at the site). Specific delivery plan refers to the appendix 7.
 
6.2 Model and place of delivery: the delivery shall be taken place on site of
the Buyer’s transportation vehicle and to be delivered to the project site of
the Buyer.
 
6.3 The technical data shall generally be delivered via express post. The Seller
shall, within [****] after the technical data is delivered, notify the Buyer by
facsimile on the post date, post number, list of the technical data, number of
the documents and weight, contract number and so on..
 
6.4 After the contracted equipment is delivered at the Buyer’s site, the
ownership shall be transferred to the Buyer while handling the handover
procedures. The Seller shall be responsible for any damage and loss risks of the
contracted equipment before ownership transferring, and the Buyer shall take the
responsibility once the ownership is transferred.
 
 
8

--------------------------------------------------------------------------------

 
 
NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.
 
 
6.5 The actual delivery date of the contracted equipment shall be the date when
the goods are delivered at the site (except for special circumstances). The date
shall be the base for the calculation of liquidated damages for delayed
delivery.
 
6.6 Once the Seller completes the production of contracted equipments shall
manage the delivery upon receipt of the Buyer’s notification. With [****] after
the goods are packed and delivered, the Seller shall notify the Buyer the
following materials:
 
Contract No.;
Goods delivery starting date;
Quantity of goods, codes and price of goods;
Gross weight of goods;
Total volume of goods;
Total packed quantities;
Handing-over railway station/dock name/vehicle license No./ship License No. and
waybill No.;
 
a） Names, weight, volume and quantities of each product exceeding 20 tons in
weight and 9m×3m×3m in size. Center of gravity and hoisting point must be
indicated for each piece of such equipment (part) with sketches attached.
 
For special products (equipments or substances having special requirement for
environmental factors such as temperature and vibration and explosive, flammable
and poisonous substances and other dangerous products), special indications must
be made for its name, code, quality, special protective measures, storage method
and accident treatment methods.
 
6.7 Before the ending of quality guaranteeing period, in case that spare parts
in the Buyer’s storage for replacing damaged equipment or parts are used because
of the damage or potential deflect caused by the Seller’s error or neglect, the
Seller shall [****], and the Seller shall [****] with the knowledge of the
Buyer.
 
6.8 The Seller shall provide the Buyer batch by batch with technical materials
needed for wind farm design, construction supervision, debugging, test,
inspection, training, running and maintenance which satisfy the normal operation
of the contracted equipments. The Seller shall give the technical materials to
the Buyer with express mail or delivery within [****] after the execution of the
contract. Each set of technical materials shall contain one original and six
duplicate copies of a detailed packing list.
 
 
9

--------------------------------------------------------------------------------

 
 
NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.
 
 
6.9 The actual delivery date is considered as the postal mark date on the
consignment notice of the postal department. If it is found that technical
materials are missed, lost or damaged after checked by representatives of the
Buyer or Seller, and not caused by the Buyer, the Seller shall supplement and
provide to the site the missed, lost or damaged parts thereof for free within
[****] ([****] for urgent affairs) upon receiving notification of the  Buyer. If
the Technical materials are missed, lost or damaged because of the Buyer, the
Seller shall supplement and provide to the site the missed, lost or damaged
parts thereof within [****] ([****] for urgent affairs) upon receiving
notification of the Buyer and the fees are born by the Buyer.
 
6.10 As a result of the Buyer’s requirement on the Seller for postponing the
delivery (as the equipments are manufactured and paid according to Clause
5.3.2), the Buyer shall notify the Seller in written and bear storage fee and
necessary maintenance fee.
 
6.11 Any delayed deliver as a result of the Buyer’s delayed payment, the Buyer
shall be responsible, and subsequent delivery schedule will be extended
accordingly.
 
6.12 Mailing address of technical data: 4th Floor, 2nd Bldg, #27, Bei Tai Ping
Zhuang Road, Haidian District, Beijing, China.
 
7 Packing and Mark
 
7.1 All the goods delivered by the Seller shall comply with provisions of the
Nation’s standard on packing, storage and shipping direction mark and firm
packages applicable to long-distance transport, repetitious moving, loading and
unloading specified by the national supervisory organ. The packaging shall be
complete and intact during transport, loading and unloading process equipped
with vibration-reducing and impact-proofing measures. If the packages can not
prevent the equipments from damages caused by vertical and horizontal added
speed during transport, loading and unloading process, the Buyer shall solve the
problem in the design structure of equipments. The packaging shall be equipped
with protective measures for preventing humidity, mold, corrosion and rust when
needed according to equipment characteristics. Consider to prevent freezing when
in severe winter. Deliver the goods safely to the installation site, ensuring
there is no any damage or corrosion of the goods. Before product packaging, the
Seller is responsible for inspection and cleaning without foreign things left
and guaranteeing complete parts and components.
 
7.2 The Seller shall clearly mark component No. and part No. in the installation
daring for each bulked parts and components within the packing box.

 
 
10

--------------------------------------------------------------------------------

 
 
7.3 The Seller shall print the following marks at the four neighboring sides of
each packing box in Chinese characters with striking unfading paint.
 
Contract No.;
Shipment destination/dock;
Names of company for supply and receive;
Name of equipment, set No. and drawing No.;
Box No./Piece No.;
Gross weight/net weight (kilogram);
Volume (length×width×height, expressed with mm).
 
For goods with or exceeding two tons, the side of the packing box shall be
indicated with center of gravity and hoisting point with common mark and pattern
for the convenience of loading, unloading and transport. According to the goods
features, different requirement for loading, unloading and transport, such words
as “gently place” “no upside-down” and “anti-rain” shall be brushed on the
packing box.
 
7.4 For nude packed goods, the above mentioned relevant contents shall be
indicated with metal label or directly on the equipment. Large goods shall be
equipped with sufficient support or packing cushions.
 
7.5 Within each packing box, detailed packing list for names of sub-items,
quantity, price and set No., qualification certificate and related equipment
technical materials etc. shall be attached.  One technical instruction and one
quality certificate for product acceptance respectively should be in the packing
box of the purchased parts. Another two packing lists shall be sent by mail.
 
7.6 Spare parts shall be packed respectively according to each set of equipment,
and indication shall be made at the external side of the packing box as one-time
delivery.
 
7.7 Spare parts, special tools shall be packed separately according to the
Clause 7.3, and shall be marked as “spare parts,” “special tools”
 
7.8 Bulked parts for equipment of each set shall adopt good packing method and
put into suitable box, and send out within one vehicle if possible to reduce
transport fees.
 
7.9 Latticed box and/or similar packages shall be capable of containing
equipments and spare parts that may not be stolen or damaged by other substances
or rain.
 
7.10 All ports of all pipes, pipe fittings, valves and other equipments must be
protected with covers or otherwise properly protected.
 
7.11 The Seller and/or other sub-contract shall not indicate any two boxes with
one box No..
 
 
11

--------------------------------------------------------------------------------

 
 
7.12 For goods with bright and cleaning process surface in need of accurate
assembly, the process surface shall be protected with fine and durable layer (no
paint is allowed) to prevent the occurrence of rust corrosion o r damages before
installation.
 
7.13 The Seller shall use packages applicable for long-distance, repetitious
moving, rain prevention and humidity prevention for the technical data
delivered. The cover of each technical material package shall indicate the
following contents:
 
Contract No.;
Names of supply and receiving units;
Destination station/dock;
Gross weight;
Box No./Piece No..
 
Within each material package, one original and two duplicate copies of a
detailed list of technical materials indicating Technical materials’ sequence
No., Document Item No., Name and pages shall be attached.
 
7.14 Where the good are damaged or lost because of the bad packing or keeping of
the Seller, anytime or anywhere, once validated, the Seller shall be responsible
for timely repairing, replacement or compensation. When the goods are damaged or
lost during the transport, the Seller is responsible for negotiate with
insurance company and transport-undertaking department, and at the same time
shall supplement the goods as soon as possible to the Buyer to meet the demand
of construction period.
 
7.15 The Seller shall make special marks on the special package boxes, package
frame, and transportation bracket and so on, which shall be collected back by
the Seller after such goods are delivered and counted. The Buyer shall be
obligated for assistance.
 
7.16 Within 5 working days after the equipment transport, the Seller shall
inform the Buyer of storage and transport methods with fax and the Buyer shall
strictly follow the direction as possible.
 
8 Technical Service and Liaison
 
8.1 The Seller shall timely provide such all-through services as relevant
technical instructions, technical cooperation and technical trainings for the
engineering design, equipment construction supervision, inspection, earthwork,
installation, debugging, acceptance, performance acceptance test, running and
maintenance. The provision schedule shall be implemented as per appendix 7
herein.
 
 
12

--------------------------------------------------------------------------------

 
 
8.2 The Seller shall send representatives to the site of the contractual wind
farm to provide technical service and instruct the Buyer through the process of
installation, partial commissioning, debugging and start-up according to the
Technical materials from the Seller. And the Seller shall also be liable for
settlement any problem concerning manufacture quality and performance that
arises during installation, debugging and commissioning.
 
8.3 Both parties shall determine the frequency, time and place of the technical
liaison meeting within 30 days after the contract comes into effect.
 
8.4 In case there are big problems that call for the immediate negotiation of
both parties, either of the two parties can propose a meeting and generally the
other party shall agree to attend the meeting.
 
8.5 As to each meeting and other types of liaison, the meeting or liaison minute
shall be signed and enforced by both parties. In case the contract terms and
conditions are to be amended, it shall be approved by the legal representative
or its authorized personnel of both parties and the amended version shall be the
standard.
 
8.6 In case the Seller is to amend the scheme for installation, debugging,
running and technical service proposed by the Seller and confirmed by both
parties at the meeting, the Seller shall inform the Buyer in written form for
confirmation. In order to meet the requirements of site conditions, the Buyer
has the right to suggest alteration or amendment and shall inform the Seller in
written form. The Seller shall take full consideration and meet the requirements
of the Buyer as possibly as it can.
 
8.7 Either the Seller or the Buyer has the right to distribute the materials
related to the contractual equipments provided by the counterpart to all parties
involved in the project, and no forms of tort thus arises. However, in no
circumstances shall the materials be provided to the third party who is not
involved in the project.
 
8.8 As to the materials of the Seller and the Buyer which are sealed with
“CONFIDENTIAL”, both parties undertake the confidentiality liabilities and
obligations.
 
8.9 In case the Seller’s sub-contractor needs part of the technical service
related to the contractual equipments or works in the site, it shall be
organized by the Seller and approved by the Buyer. All the expenses shall be
borne by the sub-contractor itself.
 
8.10 The Seller (including subcontracting and outsourcing) shall undertake the
full liability for supply, equipment, technical interface and technical service
that are confirmed by the Seller and relating to the contract.
 
 
13

--------------------------------------------------------------------------------

 
 
8.11 As to other equipments connected with the contractual equipments, the
Seller is under the obligation to provide interface and technical assistance,
for which expenses occurred in addition to the contract shall be borne by the
Buyer.


9  Manufacture, Quality Control and Inspection
 
9.1
Manufacture

 
9.1.1
Seller’s manufacture, assembly and debugging of the contractual equipment shall
be strictly in accordance with the design drawing, technical standard and
process requirements.

 
9.1.2
The raw material, parts and auxiliary equipment, outsourcing processing piece
purchased by the seller for the contractual equipment shall get through the
acceptance in accordance with the drawing, technical requirements and
corresponding standards before putting it into operation.

 
9.1.3
During his manufacture of the contractual equipment, the seller shall make
detailed records on the process flow strictly according to the process
requirements.

 
9.2
Quality control

 
9.2.1
Seller shall carry out all-through quality control on the manufacture of the
contractual equipment strictly according to ISO9001 Quality Management System.

 
9.2.2
Seller shall, in accordance with the quality requirements of the contractual
equipment, following the process flow, compile the quality control point,
quality control outline and quality control recording form during the
production, to make the production quality control meet the quality function of
the products.

 
9.2.3
Seller shall, on the basis of the contractual equipment quality control outline
and in accordance with the quality index of all quality control points,
carefully fill the quality control recording form, to make it serve as the basis
for judging the qualification of the products.

 
9.2.4
With the completion of factory manufacture of the contractual equipment, as well
as the installation, debugging and acceptance of the wind farm fan, the seller
shall conduct all-round tracking management on the quality condition, timely
feed back quality information and take active measures on correction and
precaution.

 
 
14

--------------------------------------------------------------------------------

 
 
9.3 
Inspection

 
9.3.1 
The raw material, parts and auxiliary equipment, outsourcing processing piece
purchased for the contractual equipment shall get through strict inspection;
their performance, dimension and other technical indexes shall fully meet the
design requirements.

 
9.3.2
During the assembly of the contractual equipment, inspection shall be strictly
carried out in accordance with the process requirement. With the completion of
the assembly, item-by-item inspection shall be carried out in accordance with
the factory’s debugging outline, and only the qualified equipment can leave the
factory.

 
9.3.3
After receiving buyer’s delivery notice, the seller shall transport the
contractual equipment to the buyer’s designated place. Then sell’s personnel
shall hand over the equipment to the buyer’s personnel and take photo for
filing, as well as sign the equipment transfer sheet which shall be kept with
due care by the buyer.

 
9.3.4
After the erection of the contractual equipment on site is completed, sell’s
personnel shall carry out debugging on the equipment according to the site
debugging outline, make detailed inspection records, issue the test report and
sign pre-acceptance certificate.

 
9.4
Buyer shall be entitled to make quality supervision on the whole process of the
manufacture, installation and debugging of the contractual equipment without any
impact on sell’s normal production in general; be entitled to get acquaintance,
review and copy the examination & test report and result, as well as provide
convenience to the working and living.

 
 
15

--------------------------------------------------------------------------------

 
 
10  Installation, Debugging, Trial Run, Acceptance and After-sale Service
 
10.1
The buyer shall implement the installation, running and maintenance in
accordance with the technical materials, inspection standards and specifications
provided by the seller. And the seller shall dispatch personnel to participate
in if necessary.

 
10.2
When the buyer’s project site is well prepared for installation, he shall notify
the seller’s personnel to participate in writing.

 
10.3
Before the installation of the contractual equipment, seller’s and buyer’s
personnel shall make confirmation on installation method and requirements, as
well as participate in the all-through installation. Besides, they shall jointly
carry out necessary inspection to the installation quality and sign the
installation completion document.

 
10.4
After the installation of the contractual equipment is finished, the seller
shall dispatch personnel to carry out debugging and trial run for the set.
Seller shall be responsible for the debugging of the single machine system and
buyer shall be responsible for the debugging of the wind farm system. Seller
shall solve equipment problems during the debugging as soon as possible. The
time needed for solving equipment problems shall not exceed 2 month; otherwise
it will be treated as delaying construction period if the time delay is
attributed to the seller.

 
10.5
Acceptance test shall be conducted after the debugging of all the sets is
completed, and the sets run safely, consecutively and stably for 500 hours
without fault. The buyer is responsible for this acceptance test and the seller
participates. After the performance acceptance test is completed, the buyer
shall sign the contractual equipment performance pre-acceptance certificate with
the seller within 10 days. If the contractual equipment can not reach one or
several indexes specified in Appendix 1, it is treated according to Article 10.6
and 11.7.

 
10.6
If the first performance acceptance test can not reach one or several
performance guarantee values specified in Appendix 1, both parties shall analyze
the reasons together and clarify liabilities which shall be born by the
responsible party for taking measures, and conduct the second acceptance test
within 3 months after the completion of the first acceptance test.

 
 
16

--------------------------------------------------------------------------------

 
 
10.7
After the second performance acceptance test, if there are still one or several
indexes that can not reach the performance guarantee values specified in
technical specification of this contract, both parties shall study and analyze
reasons together and clarify liabilities: if it is attributed to the seller,
Article 11.7 of the contract shall be executed; if it is not attributed to the
seller, this contractual equipment should be considered as passing the
performance acceptance, and within 10 days thereafter, the representative of the
buyer will sign the performance acceptance certificate of this contractual
equipment together with the representative of the seller. But the seller is
still obligatory to take measures with the buyer to make the performance of the
contract equipment to reach the guarantee value.

 
10.8
After 6 months from the arriving date of the contractual equipment, if the trial
run installation, debugging and performance acceptance test of the contractual
equipment can not be carried out attributed to the buyer, it shall be regarded
as passing the final acceptance, and within 10 days hereafter, the buyer shall
sign the final acceptance certificate together with the seller. After 12 months,
it shall be regarded as passing the final acceptance, and within 10 days
hereafter, the buyer shall sign the final acceptance certificate together with
the seller.

 
10.9
360 hours after the stable running without any fault of the contractual
equipment, if the delaying period of the performance acceptance test caused by
the buyer exceeds 5 days, within 10 days thereafter, the buyer shall sign the
performance acceptance certificate of the contractual equipment together with
the seller.

 
10.10
Whether the performance acceptance test of the contractual equipment is made
once or twice, the buyer shall be handed over to the buyer for running and
management, as well as necessary maintenance as required from the issue date of
the preliminary acceptance certificate. The buyer shall issue the final
acceptance certificate within 5 days after 24 months from the issue date of the
pre-acceptance certificate.

 
 
17

--------------------------------------------------------------------------------

 
 
10.11
After the circumstance in Article 10.8 occurs, the seller shall assist the buyer
to conduct the equipment’s installation, debugging and first performance
acceptance test as required in the contract. If the second performance
acceptance test is required, buyer shall pay expense to seller as calculated
according to Article 10.12.

 
10.12
Anytime during the process of executing the contract, for the request of the
seller on checking testing, retesting, repairing or replacing work out of the
need of the seller’s responsibilities, the buyer shall make arrangement to
cooperate with the above mentioned work. The seller shall bear fees for
repairing, replacement or labors. If the seller entrusts constructor of the
buyer to process and/or repair and replace equipment, or there is re-work caused
by the error of the design drawings of the seller, instruction errors of the
seller, the seller shall pay fees to the buyer according to the following
formula: (all the fees are calculated according to the rate at the time when the
fees happen). Similarly, if the seller shall carry out the above work
additionally attributed to the buyer, the buyer shall bear the corresponding
expense.

 
The expense calculation formula is as follows:
 
 
P=ah+M+cm

 
 
Among which: P – total fees (Yuan)

 
 
a – labor fee (Yuan/hour · person)

 
 
h – person time (hour · person)

 
 
M – material fee (Yuan)

 
 
C – set & shift number (set · shift)

 
 
M – set & shift fee for each equipment (Yuan/set · shift)

 
10.13
Seller shall agree that after the final acceptance of each set of equipment is
completed, he shall continue to provide the seller with spare parts to maintain
the contractual equipment’s normal running. If the seller intends to stop
providing or can not provide some of the spare parts, the seller is liable for
notify the buyer in advance, so that the buyer shall get sufficient time to seek
for appropriate suppliers for the spare parts needed. Besides, the seller shall
also provide the drawing, technical specification and any other necessary
assistance.

 
 
18

--------------------------------------------------------------------------------

 
 
10.14
After the pre-acceptance of each set of equipment is completed, when the buyer
carries out the shutdown inspection and repair, the seller is liable for
dispatching technician to participate in such inspection upon buyer’s
requirements at any time.

 
11 Warranty and Claim
 
11.1 The warranty period shall be within 2 years since the pre-acceptance
certificate of each set of equipment is released. The 2 parties could sign the
final acceptance certificate within 10 days after the expiration of the warranty
period, triple copies of both original and duplicate. Seller will not guarantee
the cost caused by abnormal operation or maloperation as well as normal wear.
 
11.2 Seller guarantees all the equipment to be supplied under this contract is
fresh new. Equipment must be fabricated with advanced, mature technology and
best quality. Equipment must demonstrate reliable and economical operation and
is easy for maintenance.
 
11.3 Seller guarantees the technical materials to be provided as required in the
technical specification under the contract are integral and the contents are
correct and accurate. Such documents must accommodate design, installation,
commissioning, operation and maintenance of contract equipment.
 
11.4 During performance of contract, if the equipment provided by seller is
found defective and Technical materials are of mistakes or rework or scrap due
to negligence by technicians of seller, seller should immediately make repair or
replacement at its own cost. If replacement is needed, seller shall take over
all the costs to be incurred from occurrence to the installation of new
equipment is completed.
 
11.5 If the buyer fails to follow the technical document, drawings, instructions
or follow the instructions given by site service technicians of seller while
carrying out construction, installation or commissioning and such actions lead
to equipment damage, the buyer will assume responsibility for replacement and
repair. However, seller has the obligation to provide needed replacement parts.
For parts urgently requested by the buyer, seller should arrange the fastest
delivery at its own cost.
 
 
19

--------------------------------------------------------------------------------

 
 
11.6 Within 30 days after the each party receives the claims form, they should
send the claims in written form, or it will be considered accept.
 
11.7 If equipment fails to maintain requirement as specified in the
specification for the warranty period due to fault on side of seller, then the
buyer has rights to make claim. Seller should take possible actions within 1
month of the notice. If such actions fail, the seller shall pay a penalty
according to the power curve (appendix 9), 1% of unit price of equipment as
penalty in case 1 point decreasing in the power curve referring to the contract,
however is maximum 5% of the total value of the goods. After seller pays
penalty, it still has the obligation to provide technical service to the buyer
and take all the possible actions needed to maintain performance of such
equipment.
 
11.8  For serious defects with contract equipment during warranty period due to
fault on side of seller, that is, five main components (blade, gear box,
generator, yaw system, and electrical control system) cannot continue the
operation due to such defects and need to be replaced as a unit, then the
warranty period for such components will be prolonged starting from the date of
replacement.
 
11.9 If seller fails (except for force majeure) to deliver the goods to the
schedule in the contract not because of the fault on side of the buyer, the
buyer has rights to claim penalty against seller based on following rates:
 
A. When delivery is delayed for 1-4 weeks, for each week, the penalty is 0.20%
of the delayed amount.
 
B. When delivery is delayed for 5-8 weeks, for each week, the penalty is 0.30%
of the delayed amount.
 
C. When delivery is delayed for over 8 weeks, for each week, the penalty is
0.50% of the delayed amount.
 
For above calculation, if the delay is less than 1 week, then it won’t be used
in the calculation. However, total of the penalty from the delayed delivery of
equipment under the contract will not exceed the total amount of contract
equipment by 5%. Price reduction or indemnity does not relieve seller of his
reliabilities during warranty period. Seller paying penalty does not relieve
seller of the obligation to continue the delivery of contract equipment. 11.10
If additional costs occur to seller due to delay to civil, mechanical or
electrical works, the seller will make claim request to the buyer. Such
compensation will include labor cost, travel cost, inventory, maintenance cost
and cost caused by all the above items. The time period for maintenance,
inspection and acceptance shall be prolonged accordingly.
 
 
20

--------------------------------------------------------------------------------

 
 
11.11 The seller shall pay for the advanced payment, progress payment and final
payment according to the contract on time after the contact is valid, (the
calculation time shall be the date seller receives the payment). If the buyer
fails to pay for the relevant money on time, the seller can delay the delivery
and the period for installation and maintenance, the inspection and acceptance
date will be prolonged accordingly. Besides, the buyer shall pay for the penalty
to the seller according to the following provisions:


A. When payment is delayed for 4 weeks, for each day, the penalty is 0.30% of
the delayed amount.
 
B. When payment is delayed for 4-12 weeks, for each day, the penalty is 0.40% of
the delayed amount.
 
C. When payment is delayed for over 12 weeks, for each day, the penalty is 0.50%
of the delayed amount.
 
 
21

--------------------------------------------------------------------------------

 
 
12 Insurance
 
12.1 Seller shall insure the goods at their cost against damage in transport
upon the contract covering 100% of invoice value against all risks in favor of
the setters. The insuring transport is from the seller’s factory to the buyer’s
site. (Discharging not included)
 
12.2 Seller will pay all the insurance for the people they sent to site.

 
13 Taxes and fees
 
13.1 Seller shall pay all the taxes and fees rated to this contract in
accordance with applicable national tax laws, codes and regulations.
 
13.2 The prices contained in this contract are tax included. Taxes and fees for
equipment, technical materials, service (including transportation) and imported
equipment/parts are all included in the contract prices and will be paid by
seller.
 
14 Subcontracting and outsourcing
 
14.1 The rights and obligations of the contract may not be assigned in whole or
in part without the prior written consent of the other party.
 
14.2 The five major componets of wind turbine shall not be subcontracted at
one’s option. In case the subcontractor shall be changed, the seller shall have
the written consent of the buyer on the contents and ratio of subcontract items.
 
14.3 Technical service for the outsourcing materials/components/equipment under
subcontract will be handled according to clause 8.9, 8.10 and 8.11.
 
14.4 Seller assumes all the liabilities for all the subcontracted outsourcing
materials/components/equipment under the contract.
 
14.5 Seller has the right to purchase itself qualified
materials/components/equipment etc.in high performance.
 
14.6 The buyer has the rights to access workshops or other places at designated
subcontractors and suppliers to investigate their ability and quality. The
seller shall cooperate any investigation.
 
15 Change, modification, suspension and termination of contract
 
15.1 Once contract becomes effective, neither party is allowed to make and
unilateral and arbitrary modification to contracts (including appendices). But
under normal circumstances, either party could offer a proposal of change,
modification, suspension and termination of contract and should be consent and
signed by both parties. It should present a detailed description if there’s any
change or modification on price and/or delivery date of the contract. After the
unanimous consent of both parties, this Agreement will come into effect upon
signature.
 
 
22

--------------------------------------------------------------------------------

 
 
15.2 In case either party has violation or refuses to perform the contract, the
other party will notify such party in writing. The violating party will within
15 days of the notice will make corrections to such violations or refusal. If
corrections cannot be corrected in 15 days, correction plan is needed. If
correction fails or correction plan cannot be proposed, the other party will
reserve the rights to terminate in partial or in full the contract. For such
termination, the other party will not issue change order. All the costs, fees
and claims incurred from this will be the liability of the opposite party. If
there are other clauses available with regards to such violation, such clauses
will be applied for.
 
15.3 During term of contract, if the contract cannot be further performed due to
change to national planning, the seller and/or the buyer can propose to the
other party to terminate or modify affected clauses.
 
15.4 If the returned goods are requested by the buyer during term of the
contract, the buyer will pay penalty to the seller. Such penalty will be 10% of
the amount for returned equipment. Also losses caused to seller will be paid to
the seller.
 
15.5 If the equipment cannot be delivered due to fault on seller side, the
seller will pay penalty to the buyer. Such penalty will be 10% of the amount for
returned equipment. Also losses caused to the buyer will be paid to the buyer.
 
15.6 In the event of termination of contract caused by force majeure, the seller
shall be held responsible to safekeeping all the buyer’ documents, information,
equipments and materials before the buyer taking them away. And all the expenses
shall be covered by buyer. In case of termination of contract in part, the other
part of contract shall be still valid.


16 Force Majeure
 
16.1  Force Majeure means that when signing the contract , the incidents
unforeseeable , unavoidable , and unsolvable , including but not limited to
severe natural disaster or calamity (such as typhoon , flood , earthquake , fire
or explosion etc.) , war (no matter declared or not) , rebellion , commotion etc
. Any party of the contract , because of force majeure, and execution of the
contract was influenced , will delay the time limited of pursuing the obligation
of contract with the time limit equal to the duration of force majeure , but can
not adjust the price of the contract due to delay caused by force majeure.
 
 
23

--------------------------------------------------------------------------------

 
 
16.2 The party influenced by force majeure should notify by fax about the detail
of force majeure to the other party after happening of force majeure, and within
15 days delivered the proving documents issued by the authority to the other
party, the party influenced should try his best to reduce the influence and the
delayed caused, once the influence of force majeure is finished, he should
notify the other party.
 
16.3 If both party estimate that the influence of force majeure might be
prolonged to over 120 days, each party should solve the execution problem of
this contract through friendly negotiation. (including delivery, installation,
commissioning and acceptance etc.).
 
17 Settlement of Dispute of the Contract
 
17.1 All disputes in connection with this contract or the execution thereof
shall be settled amicably through negotiation. In case no settlement can be
reached, they may be submitted to arbitration by the higher level sector. In
case still not settled, they may then be submitted to arbitration by the
arbitration institute. The arbitration award shall be binding upon both parties.
 
17.2 Unless otherwise agreed, the contract shall be continuously executed during
the course of arbitration except the part which is under arbitration.
 
17.3 Place of arbitration: Beijing
 
17.4 Arbitration institute: Beijing Arbitration Commision


18 Execution of contract and valid period
 
18.1 The contact shall come into force upon the formal signature and stamp of
the two parties. (The authorized representative shall offer written
authorization )
 
18.2 Validity: from the date that the contract comes into force to the date that
all the acceptance certificate of all equipments are released, all settlement of
claims and the payment are done.
 
19 Others
 
19.1 The contract is ruled by People’s Republic of China law.
 
 
24

--------------------------------------------------------------------------------

 
 
19.2 The appendices of the contract are integral parts of the contract. The
contract and the appendices is equally authentic.
 
19.3 The documents, information disclosed by parties shall not be disclosed to
any third party unrelated to the contract, only if used by two parties executing
the contract.
 
19.4 The rights and obligations of the contract may not be assigned in whole or
in part without the prior written consent of the other party.
 
19.5 Seller guarantees that when the buyer using the goods or any part of the
goods, not be impeached by third party for violation of his patent right, brand
right or industrial design right. When any third party raises compensation for
violation, the seller should inform the buyer as soon as possible in 7 days and
response to the third party for settlement, and should bear the legal and
economical responsibilities caused hereinafter.
 
19.6  Any mail communication notification or requirement , if is written
formally and sent to the following address by people , or registered mail , air
mail , telecommunication or fax , after getting confirmation by the people of
other party and/or by communication equipment , will be deemed as having been
formally accepted by the other party.
 
19.7 For the contents of the contract, the Chinese version shall prevail. All
the documents, technical information, specification, meeting minutes and mails
etc related to the contract. shall be written in Chinese, and the standard will
be Chinese.
 
19.8 This contract is made out in four copies, two held by each party in witness
thereof.
 
Party A(the buyer): Guoneng Fengshen (Beijing) New Energy technology Ltd. Ltd.
 
Legal representative (signature):
 
Date :
 
Party B(the seller): Wuhan Guoce Nordic New Energy Co,.Ltd
 
Legal representative (signature):
 
Date :
 
 
25

--------------------------------------------------------------------------------

 
Appendix 1: Description on composing and technical performance of contractual
equipments
 
1. Spec. & model
 
Guoce Nordic GCN1000-59 system is grid connection Wind Turbine Generator System.
Its rating power is 1.0MW, consists of horizontal axis, double blades, drum-type
tower with upwind. Its service life of design is 20 years.
 
2. Technology description
 
Design aims of GCN1000-59 is translating wind energy into electric energy
adopting wind turbines of structure much lighter and simple than the traditional
design. In this way it can compete with other wind turbines and energy source.
 
Material quantity used for wind generator should be direct proportion with the
load born by the wind generator, thus the material utilization quantity must be
the least. Fatigue loading during the normal operation is mainly limited by
design of blade, wheel hub and yawing system.
 
Main function of yawing system is to make the blower fan towards the correct
wind direction. Simultaneously, provide flexible damp connection for nacelle and
turbine tower. Flexible and good damp design eliminates vibration accumulation
caused by any load in the structure. At the same time, characteristics of the
selected generator enables the possibility of reducing vibration generated by
driving torsional moment; otherwise, the driving torsional moment will generate
strong vibration under the impact of turbulent flow and shear wind.
 
When the Wind Turbine Generator System stops in the maximum wind speed, blower
fan design must consider the ultimate load, ultimate load keeps a direct
proportion with the exposed area in the wind. Two blades design under this
environment has the least exposed area in the wind. According to the calculation
of static state load, the load of blower fan under other situation is the same
as the above: for example, over run in case of electric grid failure, fast
change of wind direction and etc.
 
The Wind Turbine Generator System belongs to slender design. Blade, turbine
tower and other parts are easy to generate vibration. In order to maintain low
load, calculating carefully the characteristic frequency of all parts and
aforesaid attenuation yawing system and generator vibration are very necessary.
For the purpose of better dynamic characteristic of wind generator, the
complicated service condition of the entire wind generator will need a large
amount of computer calculation and simulation.
 
The fixed pitch speed loss type power regulation and control under high wind
speed is an important character to realize simple design. Other important simple
design will be realized through the integration of yawing system（this system
doesn’t need very expensive yawing brake device commonly used in other large
wind generator）and principal axis gear-box.
 
 
26

--------------------------------------------------------------------------------

 
 
Chassis design provides a compact structure for blower fan, round section steel
chassis connects with the gear casing with flange.
 
All the above-mentioned characters enable total weight of blower fan with double
blades oscillation axis design 30% less than other wind generator with the same
power.
 
Det Norske Veritas has authenticated the design.
 
Blades
 
Blades are made of fiber glass reinforced resin. Bolt to the wheel hub through
steel strap crimp connection to the blade root. Paint the external plastic resin
layer of blade into grey and polish, and reduce air resistance.
 
Blade tip can be rotated through internal device, and stop the blower fan
operation if necessary. Prevent the deflexion of blade tip through hydraulic
pressure column of wheel axle under normal operation. The blade tip rotation can
become spoiler through releasing the pressure of hydraulic cylinder if
necessary.
 
Blade lightning protection is designed according to standards of IEC 61400-24 Ed
1.
 
Hub
 
Design of wheel hub is compact with lighter weight, and distance from principal
axis of gear-box to the center of wheel hub is short. Wheel hub is made of
nodular cast iron. The so-called rocker design reduces the fatigue load of the
entire wind generator.
 
Hydraulic pressure component in the wheel hub can control the blade tip, which
can be overhauled through the manhole on the wheel axle. Power is supplied
through slip ring. Elliptical hole on the blade flange can adjust the blade
angle of attack. When maintenance is required, wheel hub can be locked.
 
Gear-box
 
Planet gear-box will increase low rotating speed of impeller to high rotating
speed suitable for the generator operation. Gear-box includes also principal
bearing, which makes the wind generator very compact. Gear-box flange is
connected to the chassis composed with pipes. Adopt splash lubrication and
realize heat emission by connecting radiator of generator with liquid heat
emission circulation. Temperature sensor indicates oil temperature and closes
the wind generator when oil temperature is too high. Sensor measures oil tank
temperature and fast bearing temperature. Two system of heating devices
installed on the oil tank area in order to preheat lubricant in cold weather.
 
High-speed shaft and machinery brake
 
Counter shaft is connected with brake disc and two flexible brake sheets. Two
brake sheets adopt brake pad without asbestos. When hydraulic pressure device is
releasing（passive system）, brake sheet closes through spring. Control system
will monitor the abrasion and malfunction of brake sheet.
 
 
27

--------------------------------------------------------------------------------

 
 
Chassis and support cylinder
 
Steel welding round column chassis is very compact, and easy to be manufactured.
Gear casing flange is connected to the front side of chassis, generator is
connected to the back side of chassis, and lower part of chassis connects with
yawing bearing through elastic material. Elastic material is used for absorption
of vibration, so as to prevent the vibration of gear casing and generator being
transmitted to the turbine tower, otherwise it may generate noise. Maintenance
personnel can realize maintenance through manhole on the yawing bearing and
chassis.
 
Nacelle
 
Nacelle provides an indoors maintenance space with a standing height for the
maintenance person. The nacelle is bolted with upper part and lower part made of
fibre glass reinforced polyester. The bottom of the nacelle should cover with
non-slip mat; wall and ceiling in the nacelle have covered with materials that
can absorb sound.
 
Prominence of chassis top can transfer equipment through door at the end of
nacelle or the turbine tower. It can also be used to decrease the blade on the
ground. Port at the end can use survival equipment for life rescue under
emergency situation, such as, internal fire. There is a heat exchanger on the
external top of nacelle for emitting surplus heat of gear casing and generator.
The lightning rod and wind speed anemoscope are installed on the external top of
nacelle. These equipments on the top can be maintained through the door of
nacelle top.
 
Nacelle has set personnel safety rope tying point, including safety rope tying
points to entering the nacelle and top.
 
Sealing of the nacelle is good, which can prevent the entry of blowing dust with
reliable rain proof and moisture resistance.
 
Yawing system
 
Chassis is connected with nacelle through yawing bearing, and realize blower fan
towards wind direction. Three planet gear-box will operate on the inside gear of
yawing bearing driven by hydraulic motor.
 
Under all operation conditions – yawing or not yawing - yawing system realizes
small breadth and damped weaving movement of the entire wind power nacelle. Only
when maintenance is required, yawing system will be locked and no movement is
allowed.
 
The yawing system has automatic unmooring function, the setting condition of
yawing counter can guarantee automatic unmooring and reset after the cable reel,
simultaneously, the system has set cable reel protection device, once the
automatic unmooring function is failure, while cable reel to certain extent, the
cable reel protection device will send accident signal of emergency stop.
 
 
28

--------------------------------------------------------------------------------

 
 
Electric system
 
The electric system includes slip adjustable single speed asynchronous
generator, inside variable resistor connects rotor coil. Slip range 1-5%,
generator adopt liquid cooling method.
 
Power can be transmitted to the tower bottom through flexible cable enwinding to
two directions.
 
Turbine tower
 
Column cone shaped turbine tower is welded with steel sheets. Maintenance
personnel enter from the door on the ground. Vertical ladder is set in the
tower, which is equipped with drop safe guardrail. Clean the surface of turbine
tower by sand-sweeping and paint for corrosion protection, and color should be
the same with blade.
 
According to the different situation on the spot, equip turbine tower with
different height, so as to adapt to the situation on the island, bank and sea.
 
Control system
 
Control system is based on a microprocessor. Control system controls the
operation of entire wind generator, as well as the wind generator stillness or
idling in breeze, connect with generator under normal rotating speed, adjust
orientation and wind direction of wind generator, and unmooring（by rotating the
nacelle）if necessary, control all functions, turn off the blower fan in case of
emergency or wind power too strong. Connect the blower fan control system
through telephone line by using a set of PC with modem.
 
If the brake moment of generator disappears, if electric component failure or
electric grid fluctuation, the blower fan will accelerate to high rotating
speed. The control system can safely handle these situation and brake through
complicated steps. The control system will send out common stop instruction if
any parameter failure, such as electric grid voltage（electric grid failure）,
rotating speed, power, temperature, vibration and etc. Emergency stop will be
implemented in case of control system failure through “Watch-dog” function.
Control system machinery brake can be realized through cutting off the power of
hydraulic pressure solenoid valve by releasing blade top hydraulic cylinder
pressure. Blade tip acts through centrifugal force, while brake sheet acts
through mechanical spring. When electric grid fails, brake will start due to
power off. Any action of machinery brake or blade tip spoiler will make the wind
generator to reduce to safe low rotating speed.
 
The final safety measure is that there is a safety valve in the hydraulic
pressure component of wheel hub, it will release oil in the oil cylinder to
control blade tip if hydraulic pressure is too high, at this time, and the
blower fan stays in over speed status. And then spoiler function will reduce the
blower fan rotating speed.
 
 
29

--------------------------------------------------------------------------------

 
 
Hydraulic system
 
Hydraulic system mainly consists of hydraulic pump station, oil circuit, control
component and actuating mechanism to be as the power of brake device. Brake
device is installed on the fast axis, brake disc material should comply with the
requirements of low temperature, and dynamic balancing test should be made
before ex-factory. The unit has equipped with two independent brake system, so
as to guarantee that any condition of the wind generator unit（including load off
of electric grid failure）and wind wheel rotating speed stops at maximum rotating
speed. Blade tip spoiler operates based on aerodynamic force principle, which
will be used directly on the ferries wheel.
 
Lightning protection system
 
Figure of nacelle lightning protection system
 
figure8 [figure8.jpg]
 
Figure 8
 
Design standards of lightning protection system IEC 61400-24 Ed 1. The following
part describes the entire system:
 

 
(1)
Blade will install standards lightning protection device of Denmark LM Company
in the vicinity of blade tip. Receiver will connect with blade root through
cable. Blade root will connect with wheel hub through cable.

 

 
(2)
Wheel hub connects with grounding end in the main control cabinet through slip
ring.

 

 
(3)
Nacelle top device lead cooling water to air cooler, wind power sensor
grounding（lower part of nacelle）.

 

 
(4)
Generator will earth through main control cabinet. Main control cabinet includes
also the rheostat installed between generators and grounding. Rheostat exists
between 220V and grounding.

 

 
(5)
Chassis connects with foundations through special cable.

 

 
(6)
Main control cabinet of electric apparatus connected with grounding steel bar to
the foundation. Main control cabinet also includes rheostat installed between
generator and grounding. Rheostat exists between 220V and grounding. If any over
pressures, rheostat connects quickly with grounding.

 
 
30

--------------------------------------------------------------------------------

 
 

 
(7a)
Diameter to connect foundation cable 185 mm2

 

 
(7b)
Nacelle connects with turbine tower through slip ring

 

 
(8)
Fast axis electric separation

 
Figure of lightning protection system of tower foundation
 
figure9 [figure9.jpg]
 
Figure 9
 

 
(9)
Grounding cable diameter connecting to foundation is 185 mm2.

 

 
(10)
Grounding cable diameter connecting to transformer is 240 mm2. Transformer Y
connects at 690V side.

 

 
(11)
Turbine tower flange connects with grounding steel bar of power distribution
cabinet of the turbine tower.

 

 
(12)
Grounding steel bar will be installed in the cabinet of the tower bottom and
install breaker.

 

 
(13)
Grounding copper wire ring. If other grounding system will be selected, the
grounding copper wire ring can be replaced.

 
Monitoring
 
The operation of wind generator is realized through the panel installed at the
nacelle and tower bottom and LCD display. These controls include starting,
switch-off, switching to manual mode and confirmation of error message. These
functions may also be fulfilled through remote telephone line. Monitoring system
also provides basic parameter statistics for generator’s run including
generating capacity, wind power and failure history etc.
 
 
31

--------------------------------------------------------------------------------

 
 
Electric connection
 
The system adopts generator -transformer group wiring mode, box transformer will
be outlay.
 
Frequency: 50Hz（+2/-2Hz）
 
Voltage: Un±10%
 
Flicker: GB12326
 
Harmonic wave: GB/T14549
 
Noises
 
Sound power             104 dB(A)
 
40dB (A) distance        470m
 
Electric system diagram
 
figure11 [figure11.jpg]
 
Figure 11: Main components of electric system
 
3. Collectivity technical data of Wind Turbine Generator System
 
No.
 
Description
 
Unit
 
Specifications
1
 
Wind Turbine Generator System
       
1.1
 
Manufacturer
     
Wuhan Guoce Nordic New Energy Co., Ltd.
1.2
 
Model
     
GCN1000-59
1.3
 
Rated power
 
kW
 
1000
1.4
 
Impeller diameter
 
m
 
59

 
 
32

--------------------------------------------------------------------------------

 
 
1.5
 
Cut-in wind
 
m/s
 
4
1.6
 
Rated wind speed
 
m/s
 
15
1.7
 
Cut-out wind speed (10min mean value)
 
m/s
 
21
1.8
 
Cut-out limit wind speed (5sec mean value)
 
m/s
 
30
1.9
 
Maximum wind speed proof (5sec mean value)
 
m/s
 
55
1.10
 
Design service life
 
year
 
20
1.11
 
Operating temperature
 
℃
 
-40—40
1.12
 
Quantity installing the same type of blower fan (China)
 
Set
   
2
 
Blade
       
2.1
 
Blade material
     
Fiber glass reinforced resin
2.2
 
Blade amount
 
Piece
 
2
2.3
 
impeller rotating speed
 
rpm
 
21.03
2.4
 
Blade length
 
m2
 
28.3
2.5
 
Swept area
     
2733
2.6
 
Rotation direction (look from the upper wind)
     
Clockwise
3
 
Gearbox
       
3.1
 
Number of gear stages
     
3 grades, 2-stage star, 1 stage parallel axes
3.2
 
Transmission ratio of speeding increase gearbox
     
73.458
3.3
 
Rated power
 
kW
 
1000
3.4
 
Model of lubricant
     
Mobil SHC 630
3.5
 
Lubrication type
     
Oil-splash lubrication
4
 
Generator
       
4.1
 
Type
     
Asynchronous generator
4.2
 
Rated power
 
kW
 
1000
4.3
 
Rated voltage
 
V
 
690
4.4
 
Rated frequency
 
Hz
 
50
4.5
 
Rated rotating speed
 
rpm
 
1560
4.6
 
Rated slip
     
4%
4.7
 
Power actor (cosφ)
     
0.98-1（capacitance compensation）
4.8
 
Protection degree
     
IP54
4.9
 
Lubrication methods
     
Charge lubricating grease periodically
4.10
 
Model of lubricating grease
     
Mobiltemp 1
5
 
Brake system
       
5.1
 
Primary brake system
     
Pneumatic brake of blade tip
5.2
 
Secondary brake system
     
Fast axis mechanical disc brake
5.3
 
Brake protection mode
     
Hydraulic release /decompression brake
5.4
 
Hydraulic oil Model
     
Mobile SHC 524
6
 
Yawing system
       
6.1
 
Type /design
     
Hydraulic drive
6.2
 
Control
     
Passive /initiative wind
6.3
 
Lubrication methods
     
Charge lubricating grease periodically
6.4
 
Lubricating grease Model
     
Mobilux EP2
6.5
 
Yawing speed
 
Degree /second
 
1~2

 
 
33

--------------------------------------------------------------------------------

 
 
6.6
 
Anemoscope model
     
Thies 4.3518.00.000 NPN with heating
6.7
 
Weather blade model
     
Carlo GavazziDWS-D-DDC13 with heating
7
 
Compensation Capacitor
       
7.1
 
Rated capacity
 
d
 
kVAr / 336
7.2
 
Number of group
     
8
7.3
 
Rated output power factor
     
>0.99
7.4
 
75% of rated output power factor
     
>0.97
7.5
 
50% of rated output power factor
 
kVAr
 
>0.96
8
 
Lightning protection
       
8.1
 
Lightning design standard
     
IEC 61400-24 Ed 1
8.2
 
Lightning protection measures
     
Lightning protection for blade tip and etc.
8.3
 
Grounding resistance of blower fan
 
Ω
 
≤4
9
 
Tower
       
9.1
 
Type
     
Welding steel pipe, painting
9.2
 
Top /bottom diameter
 
m
 
1880/3200
9.3
 
steel plate
 
mm
 
10-20
9.4
 
Tower material
     
S355 J2G3
10
 
Color of appearance
     
RAL7035
10.1
 
Weight
       
10.2
 
Nacelle (excluding impeller)
 
t
 
29
10.3
 
Generator
 
t
 
4.5
10.4
 
Speeding increase gearbox
 
t
 
10.5
10.5
 
Blade
 
t
 
8.8
10.6
 
Impeller
 
t
 
17
10.7
 
Tower frame (70m)
 
t
 
58

 
 
34

--------------------------------------------------------------------------------

 
 
Appendix 2 Supply scope of the seller and itemized price
 
1.  
1. Seller’s Supply Scope

 
Description
 
Qty.
 
Unit
 
Remarks
01 Nacelle
     
No.
 
Excluding the tower barrel
02 Blade
     
Set
   
03 Connecting bolt between the wheel hub and blade
     
Set
   
04 Central monitoring and remote monitoring software
     
Set
   
05 Connecting bolt between the nacelle and turbine tower
     
Set
   
06a Connecting bolt between the turbine towers
     
Set
   
06b Connecting bolt between the turbine tower and foundation ring
     
Set
   
06c Electric power in turbine tower and the electric fittings of control cable
     
Set
 
Excluding the fixing devices
06d Equipped with climbing aid equipment in the turbine tower
     
Set
 
Option
07 Transportation and insurance
     
-
 
Free on truck on the field
08 Micro-location selection
     
Wind farm
   
09 Basic tower barrel design
     
Wind farm
   
10 Assisting instructions for foundation construction
     
persons/day
 
1st foundation

 
 
35

--------------------------------------------------------------------------------

 
 
11 Assisting instructions for turbine tower manufacture
     
persons/day
 
1st turbine tower
12 Field installation instructions
 
1/set
 
persons/day
   
13 Debugging and commissioning
 
4/set
 
persons/day
   
14 Labor cost in 2-year guarantee period
(3 times in the 1st year, 2 times in the 2nd year)
 
2/set
 
persons/day
   
15 Factory training at home (for 5 persons and lasting 5 weeks)
     
persons/week
   
16 Spare parts (two years after the guarantee period)
     
Set
   
17 Consumables(within two-year guarantee period)
     
Set
   
18 Special tools
     
Set
   
19 Field training
     
persons/day
   
20 Design liaison meeting
     
times
   

 
Foundation design and technical instruction of foundation construction
 
The seller designs the foundation drawing and is responsible for the quality.
Make foundation design, submit foundation construction drawing and technical
specifications and grounding design, and disclose foundation design and dispatch
technicians to the site to offer all-the-way technical instruction to each
construction unit (not more than two at most) for the construction of the first
foundation and put forward suggestions and advice to the buyer for the problems
found during the construction process according to the survey report of soil at
each engine location. For other foundations, the buyer shall strictly construct
according the procedure and requirement of the first foundation construction.
Technicians of the seller will go to the site regularly and propose suggestions
and advice to the buyer according to construction situation in written form.
 
 
36

--------------------------------------------------------------------------------

 
 
Micro-location selection
 
The seller selects the site for wind generator according to the terrain and
wind-measuring materials offered by the buyer. The selected Micro-location
should try to maximum annual generating power of wind farm, and the error of
different wind generator’s generating power does not exceed 10% at equivalent
conditions. If it is restricted by the site terrain and area and the calculated
productivity of any chosen generator location does not reach the requirement of
being below 10% in error, the seller shall inform the buyer and solve the
problem through negotiation. The seller offers the calculation of the annual
generating power by each wind generator according to the Micro-location
selection.
 
Technical instruction of design and fabrication of turbine tower
 
The seller submits design drawings and technical specifications of turbine tower
and is responsible for the design quality. The seller discloses and communicate
materials about turbine tower design/fabrication and dispatches technicians to
the manufacturing plant the site to offer all-the-way technical instruction to
each manufacturing plant (not more than two at most) for the first foundation
and put forward suggestions and advice to the buyer for the problems found
during the manufacturing process. For other turbine towers, the buyer shall
strictly construct according the procedure and requirement of the first turbine
tower manufacturing. Technicians of the seller will go to the factory regularly
and propose suggestions and advice to the buyer according to manufacturing
situation in written form.
 
Technical instruction of hoisting operation of the system
 
The seller is responsible for hoisting the generator system, including drawing
up hoisting design and plan, hoisting worker and preparation of equipment. The
seller shall propose suggestions and advice about the hoisting design and plan
to the buyer and dispatches technician to the site within the time designated by
the buyer to offer technical instruction about hoisting of generator set. When
hoisting the first set, technician of the seller must provide all-the-way
technical instruction and put forward suggestions and advice to the buyer in
written form according to the hoisting situation after the hoisting is over.
 
Installation, debugging and reliability operation of the generator system
 
Installation, debugging and reliability operation of the generator system shall
be completed by the seller who is responsible for the quality. Adjustment of
equipment shall be completed by the foreign side. The buyer shall dispatch
workers for cooperation if the seller requests.
 
Production and connection of 690V dynamic cable joints of each section of
turbine tower, connection between liaison interface within the system and cable
of central monitoring system, production and connection of 690V transmission
cable joints connected to the low-voltage distribution cabinet and box
transformer substation entering the generators from outside of generators are
finished by the buyer, and the seller offers technical instruction.
 
 
37

--------------------------------------------------------------------------------

 
 
During the installation, debugging, reliability operation process, the seller
shall inspection for failure, analyze reasons, eliminate failures and replace
damaged parts if failure and damage appear due to the seller’s reason.
 
Monitoring system must be fully functional and put into normal use before the
first generator goes into reliability operation.
 
Quality guarantee period
 
After the system pass reliability operation that is consecutive, unfailing, safe
and stable for 360 hours and the pre-acceptance certificate is issued, the
seller begins to offer quality guarantee period service in accordance with the
contract, including guarantee of availability and power curve, failure
inspection and elimination and repair of system, replacement of damaged parts,
regular maintenance of system, upgrading of control software or adjustment of
control interface’s displaying content according to the existing function of the
system by the requirement of the buyer.
 
During the quality guarantee period, the seller shall provide written report
about the wind farm to the buyer at the beginning of each month, which
summarizes each and every generator’s running situation (including availability,
power curve and shutdown caused by failure) in last month. The buyer may
exchange advice with the seller about the problems reflected in the running
report.
 
Staff arrangement and time for regular maintenance within quality guarantee
period:
 
The first time: 1 month after debugging. 2 persons 1 day for each wind generator
 
The second time: 6 months after debugging. 2 persons 2 day for each wind
generator
 
The third time: 12 months after adjustment. 2 persons 2 day for each wind
generator
 
The fourth time: 18 months after adjustment. 2 persons 2 day for each wind
generator
 
The fifth time: 24 months after adjustment. 2 persons 2 day for each wind
generator
 
The contents for regular maintenance include:
 
Inspection and repairing in the first month:
 

 
●
Inspection tightness of bolts (100%)

 

 
●
Adjustment of direction-adjustment system

 

 
●
Replacement of oil filterer of gear box

 
Half-year inspection and repairing
 

 
●
Inspection electric control cabinet, clean or replace air filtering net,

 

 
●
Inspection sensor and test protective function,

 
 
38

--------------------------------------------------------------------------------

 
 

 
●
Inspection and adjust direction-adjustment system

 

 
●
Lubrication, adding oil (generator, yawing)

 

 
●
Inspection blade appearance (internal and external)

 

 
●
Inspection generator and replace carbon brush

 

 
●
Inspection gear box, change oil filterer and take oil sample

 

 
●
Inspection slip ring and maintenance

 

 
●
Inspection brake system

 

 
●
Inspection hydraulic system

 
One-year inspection and repairing
 

 
●
Inspection electric control cabinet, clean or replace air filtering net, and
inspection cable and all electric parts

 

 
●
Inspection tightness of bolts (10%)

 

 
●
Inspection tower frame and parts and attachments

 

 
●
Inspection sensor and test protective function,

 

 
●
Inspection and adjust direction-adjustment system

 

 
●
Lubrication, adding oil (direction-adjusting, generator), replace oil of yawing
gear box.

 

 
●
Inspection blade appearance (internal and external)

 

 
●
Inspection nacelle and wheel hub

 

 
●
Inspection generator and replace carbon brush

 

 
●
Inspection gear box, replace oil filterer, take oil sample, and inspection oil
pipe system and replace gear box oil every 3 years if necessary.

 

 
●
Inspection slip ring and maintenance

 

 
●
Inspection brake system

 

 
●
Inspection hydraulic system, and replace hydraulic oil filterer

 

 
●
Inspection attached facilities such as small hoist, fire extinguisher and safety
facilities.

 
 
39

--------------------------------------------------------------------------------

 
 
Technical training
 
The technical training that the seller offers refers to that the buyer’s staff
received at the training center abroad. See the technical training plan offered
by the seller in appendix 4 of this contract for specific time of the technical
training.
 
Technical materials
 
The seller shall offer technical materials for the buyer for the purposes of
completing system transport, foundation construction, tower frame fabrication,
hoisting, installation and running. Basic construction drawing shall meet the
requirement of applicable China design and construction specifications and may
be directly applied to on-site construction. Design drawing of turbine tower
shall be convenient for the manufacturer to draw up drawing transformation and
processing technology.
 
See appendix 3 of the contract, technical materials and relevant documents
offered by the seller for technical material list and required time for
submission by the seller.
 
Contents for the first design liaison meeting
 

 
●
Goal and main task of project

 

 
●
Working scope of both parties

 

 
●
Execution plan of the seller for the project

 

 
●
Execution plan of the buyer for the project

 

 
●
Foundation design

 

 
●
Arrangement of wind farm electricity (including central monitoring system)

 
Others
 
Positions for electric and communicative interfaces to wind generator etc. need
to be determined by the foreign party.
 
 
40

--------------------------------------------------------------------------------

 
 
Appendix 3 Technical materials and relevant documents offered by the seller
 
Technical materials the seller offers must belong to the same type of the
products.
 
The list for the technical materials the seller offers is as follows:
 

 
●
Product instruction for wind turbine generator system

 

 
●
Grid connection data

 

 
●
Installation manual

 

 
●
Operation/maintenance manual (electric manual\mechanical manual must meet the
demand of the buyer for disassembling and installing equipment)

 

 
●
Specifications of cable (domestic equivalent specifications need to be provided)

 

 
●
Specifications of transformer

 

 
●
Specifications of fibre cable (domestic equivalent specifications need to be
provided)

 

 
●
Construction drawing for wind generator foundation

 

 
●
Entire set of design and processing drawings for turbine tower

 

 
●
Instructions for equipment package, hoisting and transport schematic, and
packing materials, including transport precautions.

 
There must be detailed packing list within each packing box.
 

 
●
Operation and maintenance manual has already contained contents about safety and
technology.

 

 
●
Outline of wind generator debugging

 
There should be five copies of all technical materials in Chinese.
 
 
41

--------------------------------------------------------------------------------

 
 
Appendix 4 Technical training
 
1. Training at seller’s factory
 
Training courses:
 

 
(1)
Safety training;

 

 
(2) 
Principles of set structure and major parts;

 

 
(3)
Training about wind generator’s operation and maintenance;

 

 
(4)
Training about failure treatment of wind generator;

 

 
(5)
Training about principles of control system

 
Training time: within 2 months before delivering goods from factory
 
Theme
 
Content
Product knowledge – wind generator
 
Description of wind generator and its parts
Product knowledge – wind farm
 
Description of wind farm and its sub-system and parts
Product knowledge – electric system
 
Electric and electronic system, including sensor, brake, transformer and
preventive lighting etc.
Product knowledge – blade
 
Description of blade, including brake and seesaw function
Product knowledge – hydraulic system
   
Assembling of nacelle; practice (assembled in work shop)
 
Participate in assembling system
Introduction of control system
 
In the assembling factory
Introduction of common failure inspection and repairing
   
Hoisting and commissioning
 
At wind farm field

 
Detailed training contents are determined at the first technical liaison
meeting.
 
 
42

--------------------------------------------------------------------------------

 
 
Appendix 5 Requirement and treatment of seller’s technicians
 
1.  
In order to make the construction of the contractual system to go smoothly. The
seller shall dispatch experienced technicians capable of on-site work to the
site for technical service.

 
2.  
If the seller’s technicians are foreign citizens, the seller shall inform the
buyer of their personal information such as name, sex, date of birth,
nationality, visa No., specialty, profession, working site and language 2 months
before they come to China for the convenience of buyer’s assistance and
confirmation. 7 days before they come, the seller shall inform the buyer of
their name, correct starting date, flight number, correct arriving time, luggage
quantity and weight etc. If they are Chinese citizens, the above contents shall
be informed of the buyer prior to one month.

 
3.  
The seller shall designate one on-site representative from its dispatched
technicians to be in charge of solving technical problems related to the
contractual system. Without approval of both parties, the general on-site
representatives of both parties do not have the right to change and modify the
contract.

 
4.  
On-site work is based on the applicable standard technical requirement of the
buyer’s country. The seller shall not refuse or delay the work with foreign
applicable or enterprise standards.

 
5.  
After the technicians of the seller arrive at the site, they shall determine
working plan according to the construction period prepared by the buyer. Any
needed modification for working plan shall be determined by on-site
representatives of both parties through negotiation. Technicians of the seller
shall develop work according to the agreed working plan by both parties. The
buyer is responsible for project progress and coordination of each construction
party.

 
6.  
The seller’s technicians shall explain technical materials, demonstrate if
necessary and answer technical questions raised by the seller during the period
of foundation construction, tower frame manufacturing, installation, adjustment,
reliability operation, acceptance test, operation, and maintenance period of the
contractual set.

 
7.  
The seller’s technicians shall help train the staff for the contractual system’
installation, adjustment, production, equipment repairing and analysis.

 
8.  
The technical instructions the seller’s technicians offer should be correct. For
any equipment damage caused by incorrect technical instruction, the seller is
liable for offering new technical instruction or being deducted from the related
charged technical instruction fee according to the actual loss of the buyer, but
the compensation sum does not exceed the total sum of the technical service fee
at most. This penalty is the only penalty that the seller shall bear for this
item.

 
 
43

--------------------------------------------------------------------------------

 
 
9.  
For working progress, major work finished everyday, occurred problems or
accidents and solutions, they shall be recorded in Chinese or in both Chinese
and English in working log, one in original and two in duplicate copies where
are held by each party respectively.

 
10.  
The buyer shall assist the technicians of the seller to apply for needed
procedures for staying in China and entering and departing from China, but all
the fees are born by the seller.

 
11.
The buyer shall assist the seller’s technicians to take care of proper amount of
personal or public daily articles, import and export procedures for tools and
instruments needed for technical materials and service, but the related fees are
born by the seller. The seller shall inform the buyer in advance of the above
mentioned product name, specifications, amount, weight, airway bill number,
value and import and export date.

 
12.  
The buyer shall provide necessary facilitations such as food, housing with
furniture and hygiene facilities, offices, labor protection appliance, necessary
working tools, transport tools and interpreters at working site. All the fees
shall be born by the seller.

 
 
44

--------------------------------------------------------------------------------

 
 
Appendix 6 Treatment of buyer’s employees
 
1.  
The seller agrees to accept the following technicians to be trained in
technologies at the seller’s offices and factories:

 
Number:
 
Days:
 
2.  
During training period, the seller shall designate capable technicians
experienced in technology to instruct the technicians of the buyer
technologically and explain to them any possible technical problems when
executing this contract.

 
3.  
The seller shall submit primary plans for technical training, design liaison and
factory inspection to the buyer 2 months before training. The buyer shall inform
the seller of the name, sex, date of birth, nationality, title and specialty of
the seller’s technicians 1 month before technical training, design liaison and
factory inspection. The final training plan shall be decided according to the
actual need of the buyer’s technicians through negotiations by both parties.

 
4.  
The seller shall guarantee that the buyer’s technicians can be trained on
different posts so that they can understand and grasp technologies, operation,
inspection, repairing, and maintenance skills of contractual system. Before
training starts, the seller shall explain operation rules and work precautions
to the trainee in detail.

 
5.  
During training and working period, the seller shall provide necessities needed
for technical training, design liaison and for factory inspection such as test
instruments, tools, technical materials, drawings, parameter data, uniforms,
protective tools and proper offices.

 
6.  
The seller shall provide round-trip tickets, housing, food and transportation
tools to the buyer’s technicians, with relevant fees assumed by the seller. If
the seller provides training abroad, it shall provide medical insurance for the
buyer’s technicians during the period abroad. During the period from the buyer’s
technician’s arrival and departure from the destination countries, the seller
shall pay 180 U.S. dollars living fees including accommodation fees etc. to the
buyer’s technicians, i.e. the accommodation and food fees of the buyer’s
technicians during this period shall be assumed by the seller and directly paid
according to this standard. If the training is made at home, the living fee for
each person per day is RMB 300 Yuan.

 
7.  
The seller shall assist the buyer’s technicians to apply for visa for entering
and departing from the seller’s country.

 
 
45

--------------------------------------------------------------------------------

 
 
Appendix 7 Delivery Schedule of Contractual Equipment and Project Progress
 
S/N
 
Tasks
 
Schedule
1
 
Signature and effectiveness of the purchase contract for wind generator
equipment
 
Feb. 10, 2010
2
 
Report of micro-location selection
 
Mar. 5, 2010
3
 
Seller’s submission of foundation design drawing
 
Mar. 5, 2010
4
 
Seller’s submission of tower manufacture drawing
 
Mar. 5, 2010
5
 
Design liaison meeting
 
Mar. 15, 2010
6
 
Equipment manufacture
Special tools, spare parts and consumables of the wind turbine generator system
 
From Apr. 10, 2010 to Oct. 10, 2010
7
 
Takeover of technical documents
 
Dec. 31, 2010

 
 
46

--------------------------------------------------------------------------------

 
 
Appendix 8 Inspection standard and method
 
1.  
inspection and test plan

 
The seller shall provide equipment quality control and test plan and equipment
inspection standard to the buyer. The test plan includes all quality controls to
be adopted on parts and the whole machine during the process of part production,
assembly, transport, installation, adjustment and reliability operation. Plan
timetable is to be listed and test plan shall list the test contents about major
suppliers, sub-contractors or independent test organizations.
 
2.  
Factory inspection

 

 
●
The seller must strictly inspection and test production connection within
factory. The contractual equipment provided by the seller must be issued with
quality certificate, inspection record and test report, and as an assembling
part of quality proving documents for delivery.

 

 
●
The scope of inspection includes raw materials and factory entrance of elements
and parts, component processing, assembly, test until factory acceptance.

 

 
●
The buyer has the right to participate in the inspection of major parts and wind
generator assembly process at the production site of the seller.

 

 
●
The seller shall provide assembly experiment of each wind generator, acceptance
report of ex-factory and adjustment report in factory.

 

 
●
The seller is obligatory for providing quality certificate and technical
documents of the complete machine and parts to the buyer.

 
3.  
On-site inspection

 
On-site inspection refers to the wind generator equipment inspection upon
arriving the buyer’s shipping port and installation site.
 

 
●
After the equipment is transported to the shipping port of the buyer, both the
seller and the buyer shall inspection whether the external packing is damaged.
The seller is responsible for repairing in case of damage.

 

 
●
The seller’s equipment packing must meet the requirement for domestic land
transportation to the arranged site. The seller shall assume the fees if it does
not meet the transport conditions. After the equipment is transported to the
installation site of the buyer, both parties jointly inspection whether the
external packing is damaged. The seller shall assume the penalty if the damage
is not caused by transport.

 

 
●
After the equipments arrive at the site and inspectioned through custom and
commercial department, both parties inspection components of wind generator and
sign the recording table of delivery situation.

 

 
●
If situations such as wrong types or shortage of equipments are found, all the
liabilities are born by the seller.

 

 
●
After completing equipment hoisting, the seller’s employees are responsible for
installation and adjustment of wind generators. The seller shall perform the
adjustment with the participation of the buyer’s employees. After adjustment is
completed, the seller shall sign on the adjustment report and submit it to the
buyer, and inform the buyer of the completion and that the 360-hour reliability
operation may be conducted.

 
4.  
Reliability operation

 

 
●
After the completion of debugging, single wind generator shall begin within 5
days the reliability operation for 360 hours. If reliability operation is not
made after 5 days, the buyer will consider that this equipment is not qualified.

 

 
●
The standard of reliability operation is that single wind generator runs
consecutively, stably, safely and unfailingly for 360 hours. Wind generator’s
automatic and customized remote restoration and manual restoration needing no
repairing or replacement for any part are allowed during this period. Any
shutdown through the above mentioned restoration can later be re-run will not be
considered as failure, but the accumulated shutdown time through restoration
correction may not exceed 6% of the time for reliability operation.

 
 
47

--------------------------------------------------------------------------------

 
 

 
●
During reliability operation period, the accumulative power-generating time of
wind generator shall not be less than 180 hours. If the time is not sufficient,
the reliability operation will extend to 180 hours for accumulated
power-generating time, but the extended time does not exceed 240 hours at most.

 

 
●
During reliability operation period, any failure of the seller’s equipment shall
not appear (i.e. after shutdown, wind generator can not be re-run through
restoration without repairing or replacement of components.) once failure
appears, the reliability running time will be re-recorded.

 

 
●
After each set passes consecutive 360-hour unfailing consecutive stable running,
the buyer, the seller and the final user will sign pre-acceptance certificate of
this set to prove that this set has passed the inspection of reliability
operation.

 

 
●
If reliability of any set does not reach all the indexes and requirements
specified in the contract, the seller shall repair or replace immediately and
this set will be re-tested for reliability operation. When the unit re-reaches
the indexes and requirements for reliability operation pre-acceptance, the buyer
signs “passed” certificate on the pre-acceptance certificate.

 
 
48

--------------------------------------------------------------------------------

 
 
Appendix 9 Inspection of power curve and availability
 
I. Inspection of power curve
 
1. Power curve
 
See the following table for the guaranteed power curve of this contract by the
seller. This power curve is based on standard air density 1.225 kg/m3.
 
Wind speed m/s
 
Power kW
4
 
6
5
 
34
6
 
127
7
 
233
8
 
353
9
 
482
10
 
624
11
 
756
12
 
863
13
 
940
14
 
987
15
 
1009
16
 
1006
17
 
1004
18
 
997
19
 
987
20
 
979
21
 
977
4
 
6
5
 
34
6
 
127
7
 
233

 
 
49

--------------------------------------------------------------------------------

 
 
2. Calculation and inspection method for power curve of wind generator
 
During the quality guarantee period, the seller’s guarantee value on power curve
is more than or equal to 95% of the calculated amount of power generation on the
basis of guaranteeing the power curve.
 
If the buyer has questions about the power curve of any set, it has the right to
raise the question in the quality guarantee period and to measure the power
curve by employing an internationally famous test organization (such as Garrad
Hassan, PB Power or MEASNET member) according to the IEC 61400-12 standard on
its own expenses. This test shall not affect the proceeding of quality guarantee
period. If the result of the test shows that the set does not reach the
guaranteed value on power curve:
 

 
●
The seller shall compensate the buyer the fees for conducting the power curve
test.

 

 
●
The seller shall pay penalty for not reaching the guaranteed power curve value
to the buyer in accordance with article 10.12 of the contract.

 
 
50

--------------------------------------------------------------------------------

 
 
Formula for validating guaranteed power curve value:
 
                          Validating generating capacity (S) (unit: KW/H)
Actual guaranteed value (W) = —————————————  ×100%
                  Guaranteed generating capacity (S) (unit: KW/H)
 
Validating generating capacity (S) = wind frequency (WF) for calculating
generating capacity × power curve value validated by a third party
 
Guaranteed generating capacity (B) = wind frequency (WF) for calculating
generating capacity × power curve value validated by the seller.
 
Calculation of power amount shall be conduced with EXCEL or ALWIN. Wind
frequency used for calculating power amount use vibound distribution or on-site
actual wind frequency (wind measuring data require no less than one year)
approved by both parties. This calculation shall be made by an independent
authentification organization.
 
II. Inspection of availability
 
During quality guarantee period, the seller’s guarantee value for availability
is more than or equal to 97%.
 
1. Calculation of availability
 
The formula for calculating availability is as follows:
 

equation [equation.jpg] 
× 100%,

 
Among which
 
A                 availability [%]
 
P                 statistical time part after modification The time part is the
Gregorian calendar year, i.e. 8760 hours for general year and 8784 hours for
leap year.
 
T                 Total shutdown time, total shutdown time within P.
 
N                 shutdown time not caused by the seller
 
N                 Definition (for shutdown time not caused by the seller)
 

 
●
Grid interruption and invalidity besides normal grid parameters

 

 
●
Grid shutoff within plan

 

 
●
Failure of main transformer (if within the buyer’s scope of supply)

 

 
●
Maintenance (24 hours/year at most)

 

 
●
Test or expert study required by the buyer

 

 
●
Measurements proposed or required by the buyer

 

 
●
Shutdown of generator system caused by official requirements (such as noise
class, flickering shadow.

 

 
●
Icing

 

 
●
Wind speed lower than cut-in wind speed

 

 
●
Wind speed higher than cut-in wind speed

 

 
●
Any shutdown caused by the buyer

 
 
51

--------------------------------------------------------------------------------

 
 

 
●
Shutdown caused by the remote liaison problems within the obligation of the
buyer

 

 
●
Lightening

 

 
●
Deliberate destroy or malicious damage

 

 
●
Storm

 

 
●
Environmental conditions beyond situations specified by “wind farm climate”
documents

 

 
●
Stealing and theft

 

 
●
Strike, rebellion, domestic riot and civil war whether stated in advance or not

 

 
●
Earthquake and flood

 

 
●
External fire and explosion

 

 
●
Impact and crash caused by aircraft or other falling objects

 

 
●
Casting loose of cable

 

 
●
Self-test of system

 
 
52

--------------------------------------------------------------------------------

 
 
Appendix 10 Special tools, spare parts and Consumables
 
1. List of special tools
 
Name
 
Name
 
Specification
 
Qty.
 
Unit
   
Flat sling
               
Prolonged nylon sling
               
Flat sling
               
Lifting wire rope
         
Piece
   
Hydraulic torque spanner
 
HYTORC
     
Set
   
Electric torque spanner
 
MAKITA 6910
     
Set
   
Manual torque spanner
         
Set
   
Manual torque spanner
         
Set
   
19mm sleeve head
         
Piece
   
Blade protective tool
               
Slinger
               
Special sling for tower
               
Special sling for nacelle
               
Back safety belt
           

 
2. List of spare parts
 
S/N
 
Equipment name
 
Unit
 
Qty.
1
 
Spare part kits for control system, each set contains:
 
Set
 
1
　
 
Wind speed sensor and shielding cable
 
　
 
4
　
 
Wind direction sensor and shielding cable
 
　
 
4
　
 
WP 3000 Computer
 
　
 
1
2
 
Electric spare part kits, each set includes:
 
Set
 
1
　
 
Breaker
 
　
 
1
　
 
Soft connection component of grid
 
　
 
1

 
 
53

--------------------------------------------------------------------------------

 
 
　
 
Capacitor and contactor
 
　
 
1
　
 
Inductive sensor
 
　
 
6
　
 
Fuse (of different categories)
 
　
 
6
　
 
Motor contactor
 
　
 
2
　
 
Protective device for motor overload
 
　
 
4
　
 
Soft starter of motor
 
　
 
4
　
 
Protective device for motor short-circuit
 
　
 
4
　
 
Relay
 
　
 
4
3
 
Spare part kits for yawing system, each set contains:
 
Set
 
1
　
 
Hydraulic station of yawing system
 
　
 
1
4
 
Spare part kits for hydraulic mechanism, each set contains
 
Set
 
1
　
 
Wheel hub hydraulic station motor
 
Piece
 
1
5
 
Other spare part kits, each set includes:
 
Set
 
1
　
 
Safe valve of blade tip
 
　
 
10
　
 
Rotary connector of blade tip
 
　
 
1
　
 
Water pump
 
　
 
1
　
 
Oil pump of main gear
 
　
 
1
　
 
Brake pad
 
　
 
4
　
 
Brake pad, including sensor
 
　
 
1

 
3. Consumables list
 
S/N
 
Equipment name
 
Specification
 
Unit
 
Qty.
1
 
Hydraulic oil
 
SHC 524
 
18L/barrel
 
8
2
 
Grease used for generator
 
Mobiltemp 1
 
1.5Kg/barrel
 
2
3
 
Grease used for yawing bearing
 
Mobilux EP2
 
16Kg/barrel
 
1
4
 
Master gear lubricant
 
SHC 632
 
208L/barrel
 
1
5
 
Master gear lubricant filter
 
CR-SGL-2599
 
Set
 
2
6
 
Yawing lubricant filter
 
RFA-63*10LY
 
Set
 
2
7
 
Wheel hub hydraulic oil filter
 
180122510
 
Set
 
2
8
 
Elastic component of oscillation bearing
     
Set
 
1

 
 
54

--------------------------------------------------------------------------------

 
 
Appendix 11: Acceptance certificate form
 
GCN1000-59 Type Wind Turbine Generator System
Acceptance Certificate
Wind Turbine Generator System Model
GCN1000-59
 

            No. of Ex-factory   Date of Ex-factory  

 
Manufacturer: Wuhan Guoce Nordic New Energy Co., Ltd.
 
Project title: I-Phase of Yongmao Wind Farm Project, Taonan, Baicheng, Jilin
 
Guoce Nord DW1.0/56 type Wind Turbine Generator System is manufactured by Wuhan
Guoce Nordic New Energy Co., Ltd. and is responsible for the installation
guidance and commissioning, since the date of commissioning completion, it will
undergo 500h commissioning. The Wind Turbine Generator System will enter into
quality warranty, and then the Seller will not be responsible for the operation
and maintenance responsibility. After the certificate is signed by
representatives of both Buyer and Seller, it will have the legal force, both
Buyer and Seller should implement strictly.
 

Seller’s representative: Buyer’s representative: Date: Date:



 
55

--------------------------------------------------------------------------------

 